Citation Nr: 0934532	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the Veteran filed a timely substantive appeal 
regarding the claim of service connection for bilateral 
hearing loss, stemming from an August 2003 rating decision.

2.  Whether the Veteran filed a timely substantive appeal 
regarding the claim of service connection for tinnitus, 
stemming from an August 2003 rating decision.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which determined that the Veteran had 
not timely appealed claims stemming from an August 2003 
rating decision.  In that rating decision, the RO denied 
service connection for bilateral hearing loss and tinnitus.

The Veteran testified via videoconference before the 
undersigned Veterans Law Judge in June 2009.  The Veteran 
testified regarding the issue of timeliness and the 
underlying merits of the claims.  A copy of the transcript of 
this hearing has been associated with the claims file.

The Board is cognizant that the RO has issued rating 
decisions in November 2005 and February 2009 that, in 
pertinent part, denied applications to reopen the claims for 
service connection for bilateral hearing loss and tinnitus on 
the finding that new and material evidence had not been 
submitted.  As the instant Board decision finds that the 
Veteran perfected an appeal of the August 2003 rating 
decision, the claims will be addressed upon the merits 
without regard to whether new and material evidence has been 
submitted.  See 38 C.F.R. § 3.156.

The claims file that the Board has reviewed includes a denial 
of a waiver of indebtedness.  The waiver was denied on the 
basis that the application for waiver was not made within a 
180 days from the date of notification of the indebtedness.  
See 38 C.F.R. § 1.963.  The Veteran filed a timely notice of 
disagreement.  There is, however, no evidence of file that 
the Veteran was issued a supplemental statement of the case 
regarding this issue.  Based on the issue involved, however, 
the Board finds that the pertinent documents may be in a 
separate folder and neither the Veteran nor his current 
representative indicated this was an active issue at the time 
of the June 2009 hearing.  Therefore, under these 
circumstances, the RO should conduct a review and take all 
appropriate action based on this review.  At this time, the 
Board finds that a remand under the auspices of Manlincon v. 
West, 12 Vet. App. 238 (1999) is not appropriate.

As discussed below, in the instant decision, the Board finds 
that the Veteran's substantive appeal was timely.  The issue 
of service connection for bilateral hearing loss and 
tinnitus, on the merits, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO issued notice of its rating decision denying 
service connection for bilateral hearing loss and tinnitus on 
September 3, 2003 (the rating decision is dated in August 
2003).

2.  The Veteran submitted a timely notice of disagreement, 
received on March 12, 2004.

3.  The claims file indicates that a statement of the case 
was issued on April 13, 2005.  

4.  The Veteran has substantiated his contention that he 
submitted a substantive appeal (VA Form 9) within 60 days of 
the April 13, 2005 statement of the case; the document is 
hand dated May 20, 2005. 




CONCLUSIONS OF LAW

1.  An appeal has been perfected with respect to the claim 
for service connection for bilateral hearing loss that was 
denied by an August 2003 RO decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 
20.304, 20.305 (2008).

2.  An appeal has been perfected with respect to the claim 
for service connection for tinnitus that was denied by an 
August 2003 RO decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has considered the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002), as the law relates 
to this case.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Herein, 
the Board finds the current record is sufficient to 
substantiate that the Veteran perfected his claims for 
service connection for bilateral hearing loss and tinnitus.  
Given the full grant of the issue addressed by the Board in 
this decision, it is not necessary to address the RO's 
efforts to comply with the VCAA with respect to this aspect 
of the claim.

Factual Background, Law and Regulations and Analysis

The Board notes that an appeal consists of a timely filed 
notice of disagreement in writing and, after the issuance of 
a statement of the case, a timely filed substantive appeal.  
See 38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 C.F.R. § 20.302.  If an 
appeal is not perfected within the time specified by the 
regulation, the RO's determination becomes final.  38 
U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  38 U.S.C.A. § 5108.

The RO denied service connection for bilateral hearing loss 
and tinnitus.  This rating decision was dated in August 2003, 
and stamped as mailed on September 3, 2003.  The Veteran 
submitted his notice of disagreement regarding service 
connection for bilateral hearing loss and tinnitus on March 
12, 2004.  See 38 C.F.R. § 20.201.

The statement of the case was marked as sent on April 13, 
2005.  The RO acknowledged December 12, 2005 as the date the 
Veteran submitted his substantive appeal.  This is the date 
that the Veteran submitted a letter that in essence indicated 
that he believed his earlier substantive appeal had not been 
properly filed by the RO.  The copy of the substantive appeal 
is hand dated May 20, 2005.

The representative has submitted records that show that his 
Veterans Service Organization (VSO) received the document on 
May 20, 2005.  At the time of the Board hearing, the 
representative stated that the Veteran had come into the VSO 
office on May 20, 2005 to submit the substantive appeal.  The 
representative also described the process of how substantive 
appeals are transferred from the VSO office to the RO to be 
date stamped.  He noted that VA personnel pick them up once 
in the morning and once in the afternoon.  The representative 
contended, in essence, that the substantive appeal failed to 
be entered into the record at the time it was filed in May 
2005 due to VA misplacement/error.

If the substantive appeal was indeed filed in May 2005 it 
would be timely.  If filed in December 2005, however, the 
appeal would not have been timely perfected and the August 
2003 rating decision that denied the claims on the merits 
would have become final.  See 38 U.S.C.A. § 7105.  

There is no record of the substantive appeal being place in 
the claims file prior to December 2005.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"[t]he presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties."  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  
While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement of an appellant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations. 

In this case, review of the claims file, to include the 
documentation from the representative showing that the 
substantive appeal was logged in on May 20, 2005, 
substantiates the contention that the Veteran filed his 
appeal on May 20, 2005.  The Veteran has credibly testified 
and the representative has described that the Veteran filed 
the substantive appeal in the VSO office on May 20, 2005 and 
would have been picked up from the office by VA within 24 
hours.  Further, the Board is cognizant of the recent 
decision in Percy v. Shinseki, 23 Vet. App. 37 (2009), 
wherein the Court determined, in essence, that the late 
filing of a substantive appeal was not a jurisdictional bar 
to review by the Board.  Under these circumstances, the Board 
finds that the Veteran's substantive appeal was timely filed, 
thereby perfecting his appeal of the claims for service 
connection for bilateral hearing loss and tinnitus  

In view of the foregoing, the claims for service connection 
for bilateral hearing loss and tinnitus must be adjudicated 
on a de novo basis.  As explained in the remand below, 
however, prior to adjudication upon the merits, the Board 
finds that, additional development is required.  See 
38 C.F.R. § 19.9 (2008).  

ORDER

An appeal has been perfected with respect to the claim for 
service connection for bilateral hearing loss.  The appeal of 
this issue is granted to this extent only.

An appeal has been perfected with respect to the claim for 
service connection for tinnitus.  The appeal of this issue is 
granted to this extent only.


REMAND

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to acoustic trauma during service.  The cited 
acoustic trauma is from his service in Vietnam as an 
artillery gun crew member.  Prior to adjudication of the 
claim in appellate status on the merits additional 
development is required.  See 38 C.F.R. § 19.9 (2008).

The Veteran has received multiple VCAA notification letters 
during the pendency of this appeal.  The most recent of these 
letters, to include a November 2008 letter, provided notice 
regarding what was needed to reopen the claims.  As the 
decision above found that these claims are before the Board 
on the merits, however, upon remand the Veteran should be 
issued a new letter that provides the Veteran VCAA notice 
regarding what is needed to substantiate the claims for 
service connection for bilateral hearing loss and tinnitus on 
the merits.

The record provides an indication that the Veteran is in 
receipt of disability payments from the Social Security 
Administration (SSA).  The claims file does not currently 
contain SSA administrative decision(s) or the underlying 
medical records SSA used in making any decision(s).  VA has a 
duty to seek these records.  See 38 C.F.R. § 3.159(c); see 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the AMC/RO should contact SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including any medical records 
in its possession.

The claims file contains the September 1971 report of medical 
examination completed prior to the Veteran's separation from 
service.  Audiometric testing recorded in the examination 
report show that the Veteran had a bilateral hearing loss at 
the time of separation from service as defined under 
38 C.F.R. § 3.385.  The Veteran underwent a March 2005 VA 
audiological examination.  The examiner, based on review of 
these audiometric readings, and the readings obtained during 
her examination found that the service audiometric results 
lacked validity.  The examiner also reported that the Veteran 
reported that his hearing loss and tinnitus occurred 
subsequent to his having a stroke in 1997.  On these bases, 
essentially, the examiner opined that the disabilities were 
not attributable to service. 

The Board highlights that the record contains evidence that 
the Veteran's 1997 stroke caused cognitive difficulties and 
appears to have led to inconsistent statements.  At the time 
of the hearing, the Veteran clarified that he was asserting 
that the disabilities began in service.  In this regard, the 
Veteran reported hearing loss prior to the occurrence of the 
1997 stroke.  In a February 1993 VA general medical 
examination, the examiner reported that the Veteran had been 
"hard of hearing for ten years" - or approximately 1983.  
This is evidence of much earlier hearing difficulty.  Thus, 
the Board finds that the March 2005 opinion was not based on 
a completely accurate factual basis.  Upon remand, the 
Veteran should be provided with a new VA examination to be 
completed by a different examiner, if possible.  The examiner 
is to provide an opinion whether the Veteran's current 
bilateral hearing loss and tinnitus are attributable to 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).
Further, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the claims on appeal 
should be obtained and made part of the claims file.  See 
38 C.F.R. § 3.159(c)(1)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the Veteran of the evidence needed to 
substantiate the underlying claims for 
service connection for bilateral hearing 
loss and tinnitus on the merits.  
Specifically, the letter should: (a) 
inform the Veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
service connection; (b) inform the 
Veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the Veteran about the 
information and evidence the Veteran is 
expected to provide.  

Further, the AMC/RO should provide the 
Veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and an 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for the claims on appeal should 
be obtained and made part of the claims 
file.

3.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) 
and the underlying medical records SSA 
used in making its decision(s).

4.  The Veteran should be scheduled for 
a VA audiological examination.  The 
claims file should be sent to the 
examiner.  The examination should be 
completed by a different clinician than 
the examiner who completed the March 
2005 VA evaluation, if possible.

After a review of the relevant evidence 
in the claims file, the audiological 
examination and any other tests that are 
deemed necessary, the examiner should 
then provide an opinion regarding the 
following:

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that any current 
hearing loss began during 
service or is causally linked 
to any incident of active 
duty, to include exposure to 
excessive noise/acoustic 
trauma?

b)  Is it at least as likely 
as not (50 percent or greater 
probability) that the 
Veteran's tinnitus began 
during service or is causally 
linked to any incident of 
active duty, to include 
exposure to excessive 
noise/acoustic trauma?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.
The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate and provide the reason that an 
opinion would be speculative.

5.  Thereafter, the Veteran's claims for 
service connection for bilateral hearing 
loss and tinnitus must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority 
(de novo).  If either benefit sought on 
appeal remains denied, the Veteran and 
his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



The purposes of this remand are to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


